DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the “porous fiber…having a pH change of -1 or more and +1 or less” in lines 1-2. This limitation renders the claim indefinite because it is unclear if this is intended to be a structural limitation of the fiber, or an intended use of the fiber.  In either case, it is unclear if this is a reflection of the materials of the fiber, such as the fiber material or the granular material (or both), and under what conditions the pH change would apply.  The instant specification suggests that this may mean an effect of the porous fiber on the pH of a surrounding fluid, such as blood or saline (pg. 31-32).  This would suggest that the limitation is more of an intended use or a reflection of material worked upon.  Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2013/0196405).
Regarding claim 1, Singh discloses a porous fiber, comprising a three-dimensional pore structure formed by a fiber having a solid shape (abstract; [0030]-[0034]).  
The porous fiber has a granular material having a particle diameter of 200 µm or less ([0039], biological material retained within core of porous fiber having core-shell structure; [0037], size of 
The granular material has an occupancy rate in a cross section of the three-dimensional pore structure of 3.0% or more ([0039]; shell may have thickness of 1-5000nm, core may have diameter of 10-5000nm; [0060], biological material immobilized on microparticles substrate; [0039], biological material present in core; [0020], microparticles 1-10 µm; microparticles present in core of the porous fiber and surrounded by shell having a thickness of 1-5000 nm will implicitly have an occupancy rate of 3% or more in the cross section of the fiber).  Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges of the microparticle size and shell thickness to obtain an occupancy rate of the granular material in a cross section of the fiber of 3.0% or more as disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.  
The granular material is not present in the shell layer, which may have a thickness from 1-5000 nm ([0039]).  Therefore, it would be obvious to one having ordinary skill in the art that the granular material is not present in the outermost 1 µm of the fiber (in a depth direction).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.  
Regarding claim 2, Singh discloses that the three-dimensional pore structure has an average radius of pores in a range of 0.5 nm or more and 100 nm or less ([0036], average pore size of about 1 nm to about 10 nm). It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.   
claim 3, Singh discloses that the porous fiber has a surface porosity in a range of 0.5% or more and 30.0% or less ([0032], porosity of about 5% to 30%).
Regarding claim 4, while Singh does not explicitly disclose that the three-dimensional pore structure has a specific surface area of 10 m2/g or more, the reference discloses that the radius of pores may be in the range of 1 nm to 10 nm, and that the porosity of the of the fiber may in the range of about 5% to 30% ([0032]; [0036]).  Singh also teaches that the fiber may be a microfiber having a core-shell structure, which is the same as that claimed and disclosed ([0030]-[0034]; [0038]).  As these are the same preferred ranges and shapes as those claimed and described in the instant specification, one having ordinary skill in the art may readily envisage that the specific surface area of the structure will be greater than 10 m2/g.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges of pore size and porosity disclosed by the reference to optimize the specific surface area of the fiber because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.   
Regarding claim 5, Singh discloses that the porous fiber has a core-sheath structure ([0030]; [0039]).
Regarding claim 7, Singh discloses that the granular material is inorganic particles ([0060], solid substrate microparticles may be gold; [0171]; silica particles also suggested).
Regarding claim 9, while this claim is directed to intended use of the porous fiber, Singh suggests that the material may be used to adsorb contaminants having a molecular weight of less than 1000 ([0047]-[0051]; e.g. [0049], contaminant may be ammonia).
Regarding claim 10, Singh discloses that the granular material is inorganic particles ([0060], solid substrate microparticles may be gold; [0171]; silica particles also suggested) and has phosphorus adsorption capability ([0050]).
claim 11, while this claim is directed to intended use of the porous fiber, Singh suggests that the material may be used to adsorb contaminants having a molecular weight of 1000 or more ([0047]-[0051]; e.g. [0050], may be used for polyphosphates).
Regarding claim 12, Singh discloses that the porous fiber comprises polymethyl methacrylate ([0065]).
Regarding limitations recited in claim 13 which are directed to specific properties of the porous fiber recited in said claim, it is noted that once a porous fiber is disclosed to comprise the same materials and structures as those claimed and disclosed in the specification (as set forth in the rejection above), and therefore is the same as the porous fiber of claim 13, it will, inherently, display the recited properties.  See MPEP § 2112.
Regarding claim 14, while this claim is directed to intended use, Singh discloses a porous fiber that is used for medical use ([0056]).
Claims 1, 3-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koops et al. (US 2008/0053891).
Regarding claim 1, Koops discloses a porous fiber, comprising a three-dimensional pore structure formed by a fiber having a solid shape (abstract; [0001]; [0008]; Figures 2-3).
The porous fiber has a granular material having a particle diameter of 200 µm or less ([0020]-[0021]; [0024]; 1-35 µm diameter preferred).  While Koops does not explicitly state that the fiber has an area occupancy rate of the granular material having a particle diameter of 200 µm or less, in a cross section of the three-dimensional pore structure, of 3.0% or more, the inner layer may be up to 100 wt.% of the particulate material and surrounded by an outer layer of a polymeric matrix, wherein the fiber diameter is preferably 0.1 mm to 0.2 mm and a layer thickness is less than 0.5 mm (Figures 2-3; [0021]; [0013]-[0014]; [0037]).  Thus, even if not implicit in the structure of Koops, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the In re Malagari, 182 USPQ 549.    
In at least one embodiment, the granular material is not present in a region within 1.0 µm in a depth direction from an outermost surface (Figures 2-3; [0021]; [0013]-[0014]; [0037]).
Regarding claim 3, while Koops does not explicitly disclose that the porous fiber has a surface porosity in a range of 0.5% or more and 30.0% or less, the reference teaches that the porosity may be fine-tuned to allow the outer layer to act as a sieve for unwanted species and to match the compatibility of the fiber to the conditions of the application/use ([0010]).
As the compatibility of the fiber for particular uses and function as a sieve are variables that can be modified, among others, by adjusting said surface porosity of the fiber, the surface porosity of the fiber would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed surface porosity of the fiber cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the surface porosity of the fiber of Koops to obtain the desired sieve function and compatibility of the fiber for the particular designated use (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Regarding claim 4, while Koops does not explicitly disclose that the porous fiber has a specific surface area of 10 m2/g or more, the reference teaches that the porosity may be fine-tuned to allow the outer layer to act as a sieve for unwanted species and to match the compatibility of the fiber to the 
As the separation ability of the fiber and ability to function as a sieve are variables that can be modified, among others, by adjusting said specific surface area of the fiber, the specific surface area of the fiber would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed specific surface area of the fiber cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the specific surface area of the fiber of Koops to obtain the desired sieve function and separation abilities of the fiber for the particular designated use (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Regarding claim 5, Koops discloses that the porous fiber has a core-sheath structure (Figures 2-3; [0020]-[0021]; [0013]-[0014]).
Regarding claim 6, Koops discloses that the fiber having a solid shape has a yarn diameter in a range of 20 µm or more and 1000 µm or less ([0037]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.   
Regarding claim 7, Koops discloses that the granular material may include inorganic particles ([0028]).
Regarding claim 8, Koops discloses that the granular material may include particles of activated carbon ([0030]).
claim 9, while this claim is directed to intended use of the porous fiber, the fiber of Koops comprises the same types of granular materials as claimed and disclosed in the instant specification and is capable of selective adsorption ([0058]).  Therefore, the granular material of Koops will inherently display the same properties, such as being capable of selectively adsorbs a low molecular weight compound having a molecular weight of less than 1000.
Regarding claim 10, while this claim is directed to intended use of the porous fiber, the fiber of Koops comprises the same types of granular materials, such as inorganic particles ([0028]-[0030]), as claimed and disclosed in the instant specification and is capable of selective adsorption ([0058]).  Therefore, the granular material of Koops will inherently display the same properties, such as being capable of phosphorus adsorption.
Regarding claim 11, while this claim is directed to intended use of the porous fiber, the fiber of Koops comprises the same types of granular materials and polymeric, porous shell structure as claimed and disclosed in the instant specification and is capable of selective adsorption ([0058]).  Therefore, the porous fiber of Koops will inherently display the same properties, such as being capable of adsorbing a high molecular weight compound having a molecular weight of 1000 or more.
Regarding limitations recited in claim 13 which are directed to specific properties of the porous fiber recited in said claim, it is noted that once a porous fiber is disclosed to comprise the same materials and structures as those claimed and disclosed in the specification (as set forth in the rejection above), and therefore is the same as the porous fiber of claim 13, it will, inherently, display the recited properties.  See MPEP § 2112.
Regarding claim 14, while this claim is directed to intended use, Koops discloses a porous fiber that is used for medical use (abstract; [0033]-[0034]; [0058]).
Regarding claim 15, Koops discloses that the porous fiber may be packed in an adsorption column ([0057]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koops et al. (US 2008/0053891), as applied to the claims above, and further in view of Roberts et al. (US 2005/0281809).
Regarding claim 16, Koops discloses all of the claim limitations as set forth above.  While Koops teaches that the porous fiber may be used as a selective adsorption media in the purification of blood ([0058]) and that the media may be packed into a column ([0057]), the reference does not disclose the components of the blood purification system.  For example, Koops does not teach that the adsorbent packed column is in a blood purification system also comprising a water removal column, wherein Page 4 of 8TOR-431US the adsorption column and the water removal column are connected.
Such configurations are standard, however, in the art of blood purification.  For example, Roberts discloses circuit for the purification of blood that uses a water removal column in series with an adsorbent column (abstract; Figure 1; [0031]; [0038]-[0039]; adsorption column, high flux hemofilter; [0041], adsorbent may include activated carbon or ion exchange resins).
It would have been obvious to one having ordinary skill in the art at the time of the invention to use the adsorbent packed column of Koops in a blood purification system including an adsorbent column and water removal column arranged in series, as suggested by at least Roberts, since doing so amounts to nothing more than the use of a known adsorbent column for purification of blood in a known blood purification system that requires that use of an adsorbent packed column to achieve a predictable result of removing toxins from blood. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 are directed to composite fibers including granular material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/               Primary Examiner, Art Unit 1777